Updated January, 2013

FREQUENTLY ASKED QUESTIONS ON STOP FORMULA GRANTS
Please Note:
The following FAQs were added in January, 2013:
Service Population - #5
Financial Issues - #15, #16, #17, #18, and #19
Certifications - #33
The following FAQs were amended in January, 2013:
Service Population - #2 and #4
Types of Services - #3 and #11
Financial Issues - #3, #4, #9, and 1#4
Match - #3, #8, and #11
Allocations - #3
VAWA 2005 - #4 and #7

SERVICE POPULATION
1. Can STOP funds be used to support services to children?
Yes, in limited circumstances. STOP funds should be used for projects that serve or
focus on adult and teen women who are victims of domestic violence, dating violence,
sexual assault, or stalking. In general, victims served with STOP funds must be adults or
teens. Under a new purpose area created by VAWA 2005, however, STOP funds
may also support “complementary new initiatives and emergency services for victims and
their families." For example, STOP funds may support services for secondary victims
such as children who witness domestic violence.
2. Can STOP funds support services for men?
Yes. However, funding may only be directed to projects with a primary focus of
combating violence against women. The STOP statute states that "[t]he purpose of this
subchapter [part] is to assist States, State and local courts (including juvenile courts),
Indian tribal governments, tribal courts and units of local government to develop and
strengthen effective law enforcement and prosecution strategies to combat violent crimes
against women, and to develop and strengthen victim services in cases involving violent
crimes against women." 42 U.S.C. § 3796gg(a). However, subgrantees must provide
services to a similarly situated male victim in need who requests services. Under the
anti-discrimination provision of the Omnibus Crime Control and Safe Streets Act of
1968, 42 U.S.C. § 3789d(c)(1), STOP-funded programs may not exclude any person from
1

receiving grant-funded services on a number of prohibited grounds, including that
person’s sex. In addition, in the Violence Against Women and Department of Justice
Reauthorization Act of 2005 (VAWA 2005), Congress specifically provided that
"Nothing in this title [which includes the STOP statute] shall be construed to prohibit
male victims of domestic violence, dating violence, sexual assault, and stalking from
receiving benefits and services under this title."
3. Can STOP funds be used to defend women who assault, kill, or otherwise injure
their abusers?
No. STOP funds cannot be used to fund any criminal defense work, including defending
women who assault, kill, or otherwise injure their abusers.
4. Can STOP funds be used to provide services to incarcerated victims of domestic
violence, dating violence, sexual assault, or stalking?
Yes. The services provided, however, may only address the domestic violence, dating
violence, sexual assault, or stalking victimization experienced by the incarcerated
individual, including both such crimes experienced while incarcerated and crimes
experienced at other points in their youth and adult lives. Funds should not be used to
provide any other types of services, such as rehabilitative services related to the crime
committed by the incarcerated individual. Finally, as is the case with the use of all STOP
funds, States must use those funds to supplement State funds, and not to supplant State
funds that would otherwise be available for the activities funded.
Although STOP funds may be used to provide victim services as described above, other
federal funds do have restrictions on serving incarcerated victims.
5. Can STOP subgrantees provide services to lesbian, gay, bisexual, or transgender
(LGBT) victims of domestic violence, dating violence, sexual assault, and
stalking with STOP funds?
Yes. The statute does not restrict provision of services under STOP-funded projects
based on sexual orientation or gender identity. In addition, consistent with the response
to Service Population question #2, above, gay, bisexual, and transgender male victims
who request services should not be refused such services based on their sex.

2

TYPES OF SERVICES
1. Can legal services be supported with STOP funds?
Yes, however, the primary purpose of legal representation must be to protect the victim’s
safety. Funding through the STOP Program was not intended to pay the fees charged by
attorneys for divorces, legal separations, and other actions falling outside the scope of the
statute. Support for legal services, such as custody or visitation, must be examined on a
case-by-case basis, must be directly related to enhancing a victim’s safety, and must be
otherwise allowable under federal cost principles. For example, if a protection order
specifies “no contact” with the children, then attorney’s fees related to a visitation case
could be covered if resolution of the visitation case is necessary for the continued
enforcement of the protection order.
2. Can STOP funds be used to transport a woman safely out-of-state?
Yes, in limited circumstances. STOP funds may be used to cover reasonable
transportation costs that would enhance a woman’s safety. STOP funds may not be used
to pay for moving household goods to a new location in another State or acquiring
furniture or housing in a new location.
3. Can a victim services organization receive an award to help place survivors in
permanent housing after shelter stay? For example, could the organization
purchase furniture or pay moving costs?
No. STOP funds may not be used to pay for moving household goods to a new location
in another State or acquiring furniture or housing in a new location. However, STOP
funds may be used to cover reasonable transportation costs that would enhance a
woman’s safety. Please see question 17 under Financial Issues for a discussion of paying
rent for provision of transitional housing.
4. Under the STOP Program, can the State create a voucher program where
victims are directly given vouchers for such services as housing or counseling?
No. The statutory purposes of the STOP Program do not authorize creation of a voucher
program.
5. Can STOP dollars support batterers’ intervention programs? If so, what
allocation should they be funded under?
Yes. Batterers’ intervention programs may be supported provided that the programs are
part of a graduated range of sanctions that use the coercive power of the criminal justice
system to hold abusers accountable for their criminal actions and for changing their
behavior. However, couples counseling or any intervention that requires participation by
a victim or that is not designed to hold offenders accountable for their violent behavior
cannot be supported with STOP dollars.
3

The specific allocation may depend on the circumstances of the program and the
particular State. Batterers’ intervention may be supported through the “discretionary”
portion of a State’s formula grant (i.e., the 15 percent that is not designated for law
enforcement, prosecution, courts, or victim services) or the courts portion.
6. Can STOP funds support violence prevention programs, such as media
campaigns to educate the general public about violence against women?
No. According to the Violence Against Women Act, the general purpose of the STOP
Program is to assist jurisdictions "to develop and strengthen effective law enforcement
and prosecution strategies to combat violent crimes against women, and to develop and
strengthen victim services in cases involving violent crimes against women." 42 U.S.C. §
3796gg(a). The enumerated statutory program purpose areas do not address prevention
programs, so prevention programs, such as media campaigns, may not be supported
under this program. However, States may fund outreach efforts aimed at informing
victims about services available. For example, a shelter could distribute brochures listing
the signs of domestic violence, describing the services available, and providing a hotline
number to access the services. Moreover, the STOP statute (as amended by the Violence
Against Women Act of 2005) permits States to fund “core victim services and criminal
justice initiatives, while supporting complimentary new initiatives and emergency
services for victims and their families.” Initiatives designed to reach victims, rather than
raise awareness generally, may be supported under this purpose area.
7. Can programs in schools be supported with STOP funds?
Yes, programs in schools may be supported to the extent that they fit within one or more
of the STOP program’s statutory program purpose areas. For example, STOP funds
could be used to provide support groups that meet at school for dating violence victims or
to provide information to students about services available to help victims of dating
violence. As discussed above, STOP funds may not support general prevention programs
in schools.
8. Can STOP funds be used to pay for the prosecution of child sexual abuse when
the victim is now an adult?
No, generally, STOP funds may not be used to pay for the prosecution of child sexual
abuse when the victim is now an adult. The only rare exception would be if the abuse
continued into adulthood, and the prosecution of the acts that occurred in childhood are
part of the larger continuum of assaults that stretched into the victim’s adult life.
9. Can STOP funds be used to pay for health care providers’ time conducting
forensic examinations?
Yes. Beginning with FY 2007 awards to the States, STOP funds may be used for health
care providers’ time conducting forensic examinations, if two requirements are met:
4

1) the examinations are performed by specially trained examiners for victims of
sexual assault (such as Sexual Assault Nurse Examiners (SANEs) or Sexual
Assault Forensic Examiners (SAFEs)); and
2) the jurisdiction does not require victims of sexual assault to seek
reimbursement from their insurance carriers.
10. If the State is using STOP funds to pay for forensic examinations, do the medical
providers performing the exams need to have any particular training or
certification?
No, the medical providers need to have specialized sexual assault forensic exam training,
but the specific nature and form of that training is not defined by statute. States can
determine the most appropriate training for the needs of their States. The National
Training Standards for Sexual Assault Medical Forensic Examiners (available at
http://www.ncjrs.gov/pdffiles1/ovw/213827.pdf) provides recommendations on training
for medical providers performing forensic examinations.
11. If the State pays for sexual assault forensic examinations, which allocation
should it come from?
It could come from law enforcement, prosecution, or discretionary. Please refer to the
definitions section of VAWA (see
http://www.usdoj.gov/ovw/docs/overarching_definitions.pdf) for definitions of law
enforcement and prosecution. A high-quality forensic exam could benefit either of these
disciplines, depending on the structure and systems in the individual State. States should
make decisions based on the laws, policies, and practices of their own State as to the most
appropriate allocation. As discussed above, this only applies starting with FY 2007
funds.

5

FINANCIAL ISSUES
1. Can STOP funds be used to purchase equipment that will be used partially for
purposes other than those outlined in the STOP program?
STOP funds may be used to partially purchase equipment that will be used for the STOP
project as well as other purposes if the expenses are prorated according to the percentage
of time that the equipment is used for STOP purposes. For example, a State could use
STOP funds to support a portion of the digitalization of a 911 network if it can document
the percentage of expenses based on the number of calls received for domestic violence,
dating violence, sexual assault, and stalking
2. Can STOP funds be used to purchase automobiles?
No, STOP funds cannot be used to purchase vehicles. Please note that this is a change
from a 1998 memorandum that authorized the purchase of vehicles under certain
circumstances.
3. Can STOP funds be used to purchase food?
Yes, in some instances. The provision of food and beverages at training events or
conferences is governed by the OVW Grants Financial Management Guide. (See
http://www.ovw.usdoj.gov/docs/gfmd-financial-grants-management-guide.pdf). Please
review the requirements carefully in determining if food provision at a particular event is
acceptable and contact your grant manager if you have any questions. Food provision
within the context of victim services (e.g., providing food in shelters) is permissible if the
food is necessary or integral to providing services to women to enhance their safety.
4. Are the salaries of prosecutors, law enforcement officers or judges considered
allowable costs?
Yes, if the prosecutors, law enforcement officers, or judges being paid are handling cases
involving violence against women. If they are not working full time on violence against
women cases, their time must be prorated.
5. Can STOP funds be used to pay for immigration fees for battered immigrant
women?
No, such fees are not within the scope of the STOP Program.
6. Can STOP dollars support the operational costs of a facility, such as a shelter?
Yes, except that if the project is supported with funds from other sources as well (e.g.,
Victims of Crime Act or Family Violence Prevention and Services Act funds), the rent
and operational expenses must be prorated among the different funding sources. In
addition, the rent must be reasonable. If, however, the shelter owns its own facility, rent
6

for use of that facility may not be charged to the grant at all; however, related expenses
such as utilities and building security may be charged to the grant. As discussed below,
renovations and construction may not be supported with STOP funds.
7. Can a State agency use STOP funds to support a project it would like to
undertake itself?
Yes, as long as the project fits within the enumerated purpose areas. In such cases,
however, the State will need to ensure that the STOP funds that are being used to support
the project are supplementing and not supplanting non-federal funds that would
otherwise be available for such a project. The State will also need to carefully consider
the appropriate allocation for such a project, and should submit a STOP subgrant progress
report regarding the specific project.
8. Can a State allow a subgrantee to charge indirect costs to the subgrant?
Yes, it is within the discretion of the State whether to allow subgrantees to charge indirect
costs.
9. If income is generated through grant-funded activities, how should that income
be used?
Grantees must receive prior approval from OVW before they earn program income.
Program income may be used to supplement project costs or reduce project costs, or may
be refunded to the Federal government. Program income may only be used for allowable
program costs, however, and must be expended prior to additional drawdowns. Please
see the OVW Grants Financial Management Guide
(http://www.ovw.usdoj.gov/docs/gfmd-financial-grants-management-guide.pdf) for more
information on this topic.
10. Is there a difference between “supplies” and “equipment”?
Yes. “Supplies” are generally items that will be expended during the project period.
“Equipment” consists of non-expendable items. Federal guidelines define equipment as
tangible property having a useful life of more than two years and an acquisition cost of
more than $5,000. States should follow their own guidelines for capitalization of
equipment.
11. Can STOP funds be used for renovations or construction?
No. STOP monies cannot be used for renovations or construction. This includes even
such seemingly minor renovations as painting or replacing carpet.
12. Do States have an administrative allowance within their budgets?
Yes. States can use up to 10 percent of funds for administrative costs.

7

13. Can unused administrative money be reallocated to fund subgrants?
If the State does not need the full 10 percent, these funds should be used to support
subgrants.
14. Can a subgrantee charge a fee for counseling (therapy) of sexual assault victims?
Yes, at the discretion of the State administering agency. This income, however, should
be treated as program income. See the OVW Grants Financial Management Guide
(http://www.ovw.usdoj.gov/docs/gfmd-financial-grants-management-guide.pdf) and
question 9, above, for more details on the allowable uses for program income.
15. Can a subgrantee provide gift cards, such as gas cards or grocery cards, to
support victims?
OVW strongly discourages the use of gift cards, because oversight of expenditures is
very difficult to manage and there is a risk of misuse. Gift cards are only allowable to the
extent that they are used for purposes that are otherwise an allowable use of STOP funds,
such as to purchase groceries for victims as described in question 16, below. If the
grantee or subgrantee determines that use of gift cards is necessary to provide services to
victims, they must ensure that effective control and accountability is maintained over gift
cards and that those cards are used solely for authorized purposes. As noted in question 3
under Subgrant Management Issues (page 16 below), States are responsible for ensuring
that their subgrantees use STOP funds appropriately. Please contact OVW’s Grants
Financial Management Division if you have specific questions about adequate fiscal
controls regarding the use of gift cards, including tracking and safeguarding of cards and
ensuring that all items purchased with those cards are within the scope of the STOP
program and are allowable under Federal regulations.
16. Can STOP funds be used to purchase groceries?
Yes. STOP funding may be used to purchase groceries as part of victim services that
subgrantees provide to victims. Grantees and subgrantees need to have a process in place
to ensure that all items purchased are allowable, reasonable and necessary under
applicable State and Federal statutes and regulations. Pursuant to Federal regulations, the
purchase of any alcohol, tobacco, or related products is strictly prohibited with the use of
grant funds.
17. Can a subgrantee pay for the first month’s rent or rental deposit for a victim of
domestic violence as part of the provision of transitional housing?
Yes, STOP funds can be used to pay the first month’s rent. Deposits are also allowable if
the subgrantee has an agreement in place with the landlord that the full/remaining deposit
will be returned to the subgrantee and not the victim at the end of the lease. OVW
advises that the subgrantees arrange to pay the first month’s rent, rather than a security
deposit, to alleviate the need to recover and account for the deposit.
8

18. Is the purchase of equipment and supplies allowable in the last month of a
grant?
Equipment and supplies are allowable costs under the STOP program. Grantees and
subgrantees, however, should plan and budget for equipment and supplies early in the
grant project to ensure the full benefit of the purchase is received. Purchasing equipment
and supplies during the last month of the grant may not be undertaken merely for the
purpose of using unobligated funds, as this does not support the purpose of the program.
OVW therefore disfavors such purchases in the final month of a grant. Contact your
program manager if you are unsure about any particular purchases.
19. How is the administrative allowance calculated? For example, is it taken off the
top of the award amount, is it taken out of each allocation, or is it part of the
“discretionary” category?
The STOP statute requires that the designated allocation for each discipline (law
enforcement, courts, prosecution, and victims services) be taken from the total award
amount. We recognize the importance of both the administrative funds and the amount
of funds available to be used at the discretion of States and Territories. Therefore, we
have a solution that would address these needs, while also ensuring adherence to STOP
statute: states may allocate up to 10 percent of each of the other STOP allocations to be
used for administration of the STOP grant. An example of the solution is as follows:
STOP award $1,000,000
5% or $50,000 for Courts; of this amount up to $5,000 can be used for administration
25% or $250,000 for Law Enforcement; of this amount up to $25,000 for administration
25% or $250,000 for Prosecution; of this amount up to $25,000 for administration
30% or $300,000 for Victim Services; of this amount up to $30,000 for administration
15% or $150,000 at the State’s discretion; of this amount up to $15,000 for
administration
This solution gives States and Territories the same amount of funds to meet the
administrative cost and discretionary needs, but also complies with the statute because
each discipline would receive the allocation amount calculated on the total amount
awarded.

9

MATCH
A. Statute
1. What is the statutory language regarding match?
42 U.S.C. § 13925 (b)(1) provides:
Match.No matching funds shall be required for any grant or subgrant made
under [the Violence Against Women Act] for
(A) any tribe, territory, or victim service provider; or
(B) any other entity, including a State, that
(i) petitions for a waiver of any match conditions imposed by the
Attorney General or the Secretaries of Health and Human Services
or Housing and Urban Development; and
(ii) whose petition for waiver is determined by the Attorney
General or the Secretaries of Health and Human Services or
Housing and Urban Development to have adequately demonstrated
the financial need of the petitioning entity.
42 U.S.C. § 3796gg-1(f) provides:
The Federal share of a grant made under [the STOP Formula Program] may not
exceed 75 percent of the total costs of the projects described in the application
submitted.
B. Exemption
2. What entities are covered by the match exemption in 42 U.S.C. § 13925(b)(1)?
Under VAWA 2005, matching funds cannot be required for a grant or subgrant for any
tribe, territory, or victim service provider.
3. Are there situations where victim services providers can be required to provide
match?
Yes. The exemption for victim services providers applies to subgrants awarded for
victim services. If a victim services provider is given a subgrant under the law
enforcement, courts, or prosecution allocation, such as a rape crisis center receiving law
enforcement funds for training police, then the victim service provider can be required to
provide a match. If a subgrant is awarded to a victim service provider to develop or
facilitate a coordinated community response, whether they can be required to match
would depend on the purpose of the subgrant. To the extent that the subgrant is
supporting law enforcement, prosecution, or court purposes and is funded through those
allocations, the provider can be required to match. For example, if a State gave a
$200,000 subaward to a domestic violence shelter to manage a local coordinating council
10

and $100,000 was from victim services funds, $50,000 was from law enforcement funds,
and $50,000 from prosecution funds, then the shelter could be required to provide up to
$25,000 in matching funds for the $100,000 dedicated to law enforcement and
prosecution purposes.
4. Is it permissible to request exempt victim services providers to voluntarily
provide match?
Yes. Often victim services providers have ready sources of in-kind match such as
donated goods and volunteer services and may be willing to provide match even if not
required to do so. However, such provision of match must be truly voluntary; if the
provider chooses not to provide match, it should not suffer adverse consequences.
5. Why do States have to cover the match for the exempt victim services providers?
42 U.S.C. § 3796gg-1(f) requires a 25 percent match on the full amount of the award,
including those amounts for victim services. It is in the discretion of the State how to
meet this match except for the restriction on requiring match on subgrants for victim
services or tribes.
C. General Issues
6. How should in-kind match be calculated?
In-kind match must be documented in the same manner as grant funded activities. Inkind match should be calculated based on the fair market value of the goods or services.
For example, the value of a volunteer answering a hotline should be the same as what the
agency would pay an employee to answer the hotline. For more information and specific
examples, please see http://www.usdoj.gov/ovw/docs/match_requirement.pdf.
7. Do the match funds need to follow the allocation formula (i.e., 25 percent law
enforcement, 25 percent prosecution, 5 percent courts, 30 percent victim
services)?
No, they do not. For example, a State could use funding from its law enforcement and
courts subgrants to match its entire award if there is sufficient funding in those programs.
D. Waiver
8. Who is eligible to submit a request for a match waiver?
For the purpose of requesting a waiver through OVW’s STOP Formula Program, eligible
recipients are States. Territories do not need to request a waiver because they are
automatically exempted from match under other laws.

11

9. How does a State request a match waiver?
An eligible applicant should formally request a match waiver by submitting a request
letter addressed to the Director of the Office on Violence Against Women. Please mail
the State’s waiver request and supporting documentation to your OVW Program
Specialist.
10. When should a State Administrator make a request for a match waiver?
As a general rule, a State has three months from the date of its most recent award to make
a waiver request.
11. What is the standard for granting a match waiver?
The OVW Director must determine that the applicant for a match waiver has adequately
demonstrated financial need.
12. What type of evidence demonstrates “financial need?”
Specific evidence of economic distress, such as documentation of high unemployment
rates, poverty rates, and designation as a FEMA disaster area and how this affects the
State’s ability to provide violence against women matching funds may demonstrate
financial need. For example, if a State shows that across the board budget cuts have
directly reduced funding for violence against women by 20 percent, then the State would
be considered for a 20 percent waiver, not a full waiver. Reductions in Federal funds are
not relevant to State match unless the State can show that the reduced Federal funding
directly reduced available State funds to support violence against women. The State
would need to provide attachments to demonstrate this effect, such as portions of the
State budget demonstrating shifts in funding or a letter from the Governor’s office.
13. What should a waiver application include?
States that wish to apply for full or partial waivers of match must submit documentation
of the following:
i. The sources of non-federal funds available to the State for match and the
amount available from each source, including in-kind match and match
provided by subgrantees or other entities;
ii. Efforts made by the State to obtain the matching funds, including, if applicable,
letters from other State agencies stating that the funds available from such
agencies may not be used for match;
iii. The specific dollar amount or percentage waiver that is requested;

12

iv. Cause and extent of the constraints on the historical and projected ability to
raise violence against women matching funds; and
v. Specific evidence of economic distress, such as documentation of high
unemployment rates, poverty rates, and designation as a FEMA disaster area
and how this affects the State’s ability to provide violence against women
matching funds. For example, if a State shows that across the board budget cuts
have directly reduced funding for violence against women programs by 20
percent, that State would be considered for a 20 percent waiver, not a full
waiver. Reductions in Federal funds are not relevant to State match unless the
State can show that the reduced Federal funding directly reduced available State
funds to support violence against women programs. The State would need to
provide attachments to demonstrate this effect, such as portions of the State
budget demonstrating shifts in funding or a letter from the Governor’s office.
14. How does a grantee learn of OVW’s match waiver decision?
Once OVW receives the formal request for a match waiver and supporting documentation
from the State, the time period from OVW review and consideration to notification will
not exceed 90 days. OVW will notify the appropriate State STOP Administrator of all
determinations via e-mail.
15. What if OVW denies the waiver request?
All requests for match waiver will be reviewed and considered by the Director of OVW
on a case-by-case basis. Approval of such a waiver will require significant justification
for need and will not be made automatically. All decisions are final.
16. If a State receives a match waiver for one grant award, will it automatically
receive approval for the next grant award period?
A match waiver decision is only good for the current grant award.

13

ALLOCATION ISSUES
1. If a State does not receive enough fundable law enforcement and prosecution
projects to meet the 25 percent for these categories, can the State reallocate these
funds to the discretionary category?
No. Under the STOP statute, the funds must be allocated 25 percent for law enforcement,
25 percent for prosecution, 5 percent for courts, and 30 percent for nonprofit,
nongovernmental victim services. Unused funds in one of the four funding categories
revert to OVW at the end of the grant period.
2. What if a State allocates funding to a subgrantee, but gets the money back?
If it is early in the award cycle, the State may be able to reaward the funds. If the State’s
award is at or near its end date, the funds would revert to OVW. The State could contact
its OVW Program Specialist in such an event.
3. Should States make decisions to award law enforcement, prosecution, court, and
victim services funds based on the purpose for which the funds will be used or
the type of agency applying for the funds?
The current language of the STOP statute requires States to allocate certain percentages
of funding "for" law enforcement, prosecution, courts, and victim services. Beginning
with FY 2007, decisions should be made based on the beneficiary of the funded
activities. For example, a State may provide funds to its State coalition to provide
training to police throughout the State under the “law enforcement” category because the
training is to benefit law enforcement. Please review the definitions for law enforcement,
prosecution, courts, and victim services to assist in making these determinations. (See
http://www.usdoj.gov/ovw/docs/overarching_definitions.pdf.) If a subgrant recipient
under a particular category is not the type of agency referred to in the category, States
should ensure that the correct type of agency will benefit from the funds. For example, if
a State coalition applies for law enforcement funds to train police, the application should
include a Memorandum of Understanding or other documentation from police agencies
indicating that they agree to attend the training and will be involved in the development
of the training.
4. Under which category would a probation or parole project be funded?
This would depend on the structure of the State’s criminal justice system. In some States,
these agencies are part of the court system. In others, they are considered law
enforcement. States should refer to the definitions of law enforcement and courts and use
their best judgment. (See http://www.usdoj.gov/ovw/docs/overarching_definitions.pdf.)

14

5. Can STOP funds be subgranted to State law enforcement or prosecution
training divisions, such as Police Officer Standards and Training (POST)
offices?
Yes. Please see the definitions of law enforcement and prosecution at
http://www.usdoj.gov/ovw/docs/overarching_definitions.pdf.

15

SUBGRANT MANAGEMENT ISSUES
1. What can OVW do if a subgrantee is misappropriating funds?
OVW’s relationship and monitoring obligation is at the State level because the State is
the grantee. If such misappropriation comes to the attention of OVW, the State would be
held responsible for the misuse of funds.
2. Can a State put a special condition on its subawards prohibiting activities that
may compromise victim safety?
Yes. OVW includes special conditions in its discretionary grant awards prohibiting
activities that may compromise victim safety. We encourage States to include similar
conditions.
3. To what extent should States control subgrant details and monitor subgrants?
As the grantee, the State is responsible for ensuring that STOP funds are expended
appropriately and for the purposes mandated in the Violence Against Women Act. The
State is also responsible for establishing its own guidelines for subgrant oversight and
monitoring intensity.

16

VAWA 2005 QUESTIONS
1. When did the changes in VAWA 2005 take effect?
Most of the changes took effect in FY 2007. However, the definitions and general
conditions, including the changes to match, took effect in FY 2006. (See
http://www.usdoj.gov/ovw/docs/overarching_definitions.pdf.)
2. What purpose areas did VAWA 2005 add to the STOP Program?
VAWA 2005 added the following purpose areas:
(12) maintaining core victim services and criminal justice initiatives, while
supporting complementary new initiatives and emergency services for victims and
their families;
(13) supporting the placement of special victim assistants (to be known as "Jessica
Gonzales Victim Assistants") in local law enforcement agencies to serve as liaisons
between victims of domestic violence, dating violence, sexual assault, and stalking
and personnel in local law enforcement agencies in order to improve the enforcement
of protection orders. Jessica Gonzales Victim Assistants shall have expertise in
domestic violence, dating violence, sexual assault, or stalking and may undertake the
following activities-(A) developing, in collaboration with prosecutors, courts, and victim service
providers, standardized response policies for local law enforcement agencies,
including triage protocols to ensure that dangerous or potentially lethal cases are
identified and prioritized;
(B) notifying persons seeking enforcement of protection orders as to what responses
will be provided by the relevant law enforcement agency;
(C) referring persons seeking enforcement of protection orders to supplementary
services (such as emergency shelter programs, hotlines, or legal assistance
services); and
(D) taking other appropriate action to assist or secure the safety of the person seeking
enforcement of a protection order; and
(14) to provide funding to law enforcement agencies, nonprofit nongovernmental
victim services providers, and State, tribal, territorial, and local governments, (which
funding stream shall be known as the Crystal Judson Domestic Violence Protocol
Program) to promote-(A) the development and implementation of training for local victim domestic
violence service providers, and to fund victim services personnel, to be known as
17

"Crystal Judson Victim Advocates," to provide supportive services and advocacy
for victims of domestic violence committed by law enforcement personnel;
(B) the implementation of protocols within law enforcement agencies to ensure
consistent and effective responses to the commission of domestic violence by
personnel within such agencies (such as the model policy promulgated by the
International Association of Chiefs of Police ("Domestic Violence by Police
Officers: A Policy of the IACP, Police Response to Violence Against Women
Project" July 2003));
(C) the development of such protocols in collaboration with State, tribal, territorial
and local victim service providers and domestic violence coalitions.
3. What new STOP certification requirements did VAWA 2005 add?
VAWA 2005 amended the sexual assault forensic examination certification and added
two new certifications.
First, the change to the forensic examination certification is that States may not “require a
victim of sexual assault to participate in the criminal justice system or cooperate with law
enforcement in order to be provided with a forensic medical exam, reimbursement for
charges incurred on account of such an exam, or both.”
Second, a new judicial notification certification provides:
Judicial notification: A State or unit of local government shall not be entitled to funds
under [the STOP Program] unless the State or unit of local government-(A) certifies that its judicial administrative policies and practices include
notification to domestic violence offenders of the requirements delineated in
section 922(g)(8) and (g)(9) of Title 18, and any applicable related Federal,
State, or local laws; or
(B) gives the Attorney General assurances that its judicial administrative policies
and practices will be in compliance with the requirements of subparagraph (A)
within the later of—the period ending on the date on which the next session of
the State legislature ends; or 2 years.
Third, a new polygraph testing prohibition provides:
In order to be eligible for grants under [the STOP Program], a State, Indian tribal
government, territorial government, or unit of local government shall certify that, not
later than 3 years after January 5, 2006, their laws, policies, or practices will ensure
that no law enforcement officer, prosecuting officer or other government official shall
ask or require an adult, youth, or child victim of an alleged sex offense as defined
under Federal, tribal, State, territorial, or local law to submit to a polygraph
examination or other truth telling device as a condition for proceeding with the
investigation of such an offense. The refusal of a victim to submit to an examination
described [above] shall not prevent the investigation, charging, or prosecution of the
offense.
18

4. Do States have a grace period during which they can come into compliance with
these certifications and remain eligible for STOP Program funds?
For the change to the forensic examination, States had until January 5, 2009. For the
judicial notification provision, States had two years after the passage of VAWA 2005
(January 5, 2008) or the date on which the next session of their State legislature after
January 5, 2006 ended. For example, if the State had an annual legislative session that
began before January 5, 2006, the next session would have been the 2007 session. The
period would have ended on the last day of that session. For the polygraph certification,
States had until January 5, 2009. As these periods have all ended, all States and
Territories should now be in compliance.
5. What is the new mandate to set aside funds for culturally specific communitybased organizations?
VAWA 2005 provides that within the 30 percent for victim services “at least 10 percent
shall be distributed to culturally specific community-based organizations.”
6. What type of agencies can receive funds under the set-aside for “culturally
specific community-based organizations?”
An organization is eligible to receive the culturally-specific set-aside if the organization:
(i) has a focus on any underserved population;
(ii) is providing services tailored to the unique needs of that population; and,
(iii) at a minimum, has some expertise or demonstrated capacity to work effectively
on domestic violence, dating violence, sexual assault or stalking or acquires that
expertise through collaboration with another entity.
An organization will qualify for funding if its primary mission is to address the needs of
an underserved population or if it has developed a special expertise regarding a particular
underserved population. The organization must do more than merely provide services to
an underserved population; rather, the organization must provide culturally competent
services designed to meet the specific needs of the target population.
In reviewing subgrant applications, States should look not only at the numbers of victims
that will be served, but also at how the services will be provided, whether the community
to be served has been involved in planning for the delivery of the services, and whether
there will be outreach to that community regarding the availability of the services. For
example, if an applicant proposes to provide services to deaf victims, the State should
consider such things as: line items in the budget for certified interpreters, TTYs, and
other assistive technology; a demonstration that the applicant has a knowledge of and
collaborative relationships with organizations serving the deaf; established outreach
activities to the deaf community; and on-going staff training on deaf culture. A
community-based organization that accepts funding to provide services to a particular
underserved population cannot exclude others from participating in its programs and
activities based on race, color, national origin, sex, religion, disability or age.
19

7. What victim populations may be served under the set aside for culturally specific
community-based organizations?
The set-aside may address “underserved populations” as defined in VAWA 2005, which
include “populations underserved because of geographic location, underserved racial and
ethnic populations, populations underserved because of special needs (such as language
barriers, disabilities, alienage status, or age), and any other population determined to be
underserved by the Attorney General[.]” 42 U.S.C. § 13925(a)(33).
To date, OVW has declined to issue a definitive list of “underserved populations,”
because we believe that these populations vary by State and community. In implementing
the Culturally and Linguistically Specific Services Program, a discretionary OVW grant
program that funds culturally specific services for underserved communities, we ask
applicants to describe their target populations, establish that local victim service
providers are not fully meeting the needs of these populations, and demonstrate how their
services and outreach will be tailored to meet the specific needs of these populations,
including language and/or other cultural differences. Using these criteria, OVW has
funded organizations serving, among others, the African American, Latino/Hispanic,
Native American/Alaska Native, Asian/Pacific Islander, African immigrant, Arab, Deaf
and Hard of Hearing, Lesbian Gay Bisexual and Transgender (LGBT), Orthodox Jewish,
and Portuguese-speaking communities. We encourage STOP Administrators to engage
with community-based organizations to identify populations in their States who meet the
definition of underserved.
8. VAWA 2005 requires States to “ensure that monies set aside to fund
linguistically and culturally specific services and activities for underserved
populations are distributed equitably among those populations.” Does
“equitably” refer to the whole State, or just the submitted applications?
“Equitably” refers to applications submitted to the State. Funds should be distributed to
serve equitably those underserved populations represented in the applicant pool. In order
to qualify for STOP funds, however, a State must develop an implementation plan that
describes how the State will address the needs of underserved populations. In keeping
with this obligation, States should reach out to underserved populations to increase their
awareness of the availability of funding for culturally and linguistically specific services
and how to access STOP funding.
9. What is the new collaboration requirement from VAWA 2005?
State applications must now include “documentation showing that tribal, territorial, State
or local prosecution, law enforcement, and courts have consulted with tribal, territorial,
State, or local victim service programs during the course of developing their grant
applications in order to ensure that proposed services, activities and equipment
acquisitions are designed to promote the safety, confidentiality, and economic
independence of victims of domestic violence, sexual assault, stalking, and dating
20

violence.” This documentation could take the form of a letter from the Authorized
Official describing how the State met the requirement.

21

CERTIFICATION QUESTIONS
Judicial Notification
1. Does the Judicial Notification certification apply to local courts not under the
control of the State courts?
The State certification does not need to cover local courts not under the control of the
State courts. However, if a local court seeks STOP Program funding, then it should
provide such a certification to the State as a condition of receiving the subgrant.
2. Under the Judicial Notice certification, would a State be in compliance if the
notice is provided by law enforcement through the incident report, rather than
through the courts?
No. This would not qualify as “judicial” notice.
Forensic Examinations
3. What is required by the State to comply with the forensic examination
certification?
Under 42 U.S.C. § 3796gg-4, a State is not entitled to funds under the STOP Program
unless the State or another governmental entity "incurs the full out-of-pocket cost of
forensic medical exams . . . for victims of sexual assault." In addition, effective January
5, 2009, States may not “require a victim of sexual assault to participate in the criminal
justice system or cooperate with law enforcement in order to be provided with a forensic
medical exam, reimbursement for charges incurred on account of such an exam, or both.”
4. What is a "forensic medical exam?"
The term "forensic medical exam" means an examination provided to a sexual assault
victim by medical personnel trained to gather evidence of a sexual assault in a manner
suitable for use in a court of law.
The examination should include at a minimum:
(A) examination of physical trauma;
(B) determination of penetration or force;
(C) patient interview; and
(D) collection and evaluation of evidence.
The inclusion of additional procedures (e.g., testing for sexually transmitted diseases) to
obtain evidence or provide treatment may be determined by the State in accordance with
its current laws, policies, and practices.

22

5. What does a State have to do to "incur the full out-of-pocket cost" of forensic
medical exams?
A State shall be deemed to incur the full out-of-pocket cost of forensic medical exams for
victims of sexual assault if any government entity:
(A) provides such exams to victims free of charge to victims;
(B) arranges for victims to obtain such exams free of charge to the victims; or
(C) reimburses victims for the cost of such exams if(1) the reimbursement covers the full cost of such exams, without any deductible
requirement or limit on the amount of a reimbursement;
(2) the reimbursing governmental entity permits victims to apply for
reimbursement for not less than one year from the date of the exam;
(3) the reimbursing governmental entity provides reimbursement not later than 90
days after written notification of the victim's expense; and
(4) the State or reimbursing governmental entity provides information at the time
of the exam to all victims, including victims with limited or no English
proficiency, regarding how to obtain reimbursement.
6. Is there required timing for reimbursement if the State pays the hospital
directly, rather than the victim?
No. If the State or other governmental entity is paying the hospital or other medical
provider directly, there is no statutory time limit for reimbursement. The above time
limits only apply where the governmental entity is providing the reimbursement to the
victim.
7. What is the definition of "full out-of-pocket costs?"
"Full out-of-pocket costs" means any expense that may be charged to a victim in
connection with a forensic medical examination for the purpose of gathering evidence of
a sexual assault (e.g., the full cost of the examination, an insurance deductible, or a fee
established by the facility conducting the examination). For individuals covered by
insurance, "full out-of-pocket costs" means any costs that the insurer does not pay.
However, as described below and above, if the State wishes to use STOP funds to pay for
the exams, it may not require victims to seek reimbursement from their private health
insurance.
8. Can STOP funds be used to pay for a health care provider’s time conducting
forensic examinations?
Yes. Starting with FY 2007, STOP funds may be used for health care providers’ time
conducting forensic examinations, if two requirements are met:
(1) the examinations are performed by specially trained examiners for victims of
sexual assault (such as Sexual Assault Nurse Examiners (SANEs) or Sexual
Assault Forensic Examiners (SAFEs); and

23

(2) the jurisdiction does not require victims of sexual assault to seek reimbursement
from their insurance carriers.
9. Can STOP Program funds pay for other aspects of SANE/SAFE programs even
if the two above requirements are not met?
Yes. STOP Program funds may support the following activities related to SANE/SAFE
programs even if the requirements for paying personnel costs are not met:
• training for SANE/SAFE personnel
• expert testimony of SANE/SAFE personnel
• forensic evidence collection kits ("rape kits")
• equipment, such as colposcopes, swab dryers, and lights
• outreach efforts to inform victims about available services
• victim advocate personnel to accompany victims through the forensic
examination process
• on-going counseling services for victims
• on-call time of the SANE/SAFE personnel
This list of SANE/SAFE activities that may be funded is not comprehensive and other
similar activities may be funded. Please contact your grant program specialist if you
have questions.
10. What if the hospital charges a fee for the use of the examination room?
If the hospital or other medical facility charges a fee for the use of the examination room,
it is considered part of the exam and must be paid by the State or other governmental
entity.
11. Can the State require victims to submit the claims for the cost of the exam to
their personal health insurance providers?
Yes, if they are not using STOP Program funds to pay for the cost of the forensic exam.
Under the definition of "full out-of-pocket costs," States can require that victims submit
claims to their personal insurers. However, any expenses not covered by the insurer must
be covered by the State or other governmental entity. This includes any deductibles or
denial of claims by the insurer. We urge States to keep in mind that, in some cases,
insurance billing can present a hardship for victims. For example, a victim of spousal
rape may not want her husband to find out that she got a forensic exam. If the victim is
forced to submit the claim to her insurance company and she is on her husband’s
insurance, he may receive a statement from the insurance indicating that she got the
exam. For this reason, the Office on Violence Against Women strongly encourages
States to not require victims to file a claim with their insurers.

24

12. Are States permitted to require victims to cooperate with law enforcement as a
condition for receiving a free exam?
No. Effective January 5, 2009, a State will not be in compliance with this provision and
will be ineligible for STOP Program funds if the victim is required to cooperate with law
enforcement or participate in the criminal justice system in order to receive an exam,
payment for the exam, or both. Some victims are unable or unready to decide whether
they want to cooperate with law enforcement in the immediate aftermath of the assault.
Because evidence is lost as time progresses, such victims should be encouraged to have
the evidence collected immediately and decide about reporting the crime at a later date.
If local jurisdictions have policies or practices that require victim cooperation or
participation in order to receive an exam or pay for the exam, the State is responsible for
ensuring that all victims are able to receive free exams, regardless whether they cooperate
with law enforcement or participate in the criminal justice system.
13. Can a State set a limit on the cost of the exam?
This depends on whether the State is reimbursing the victim for the exam or providing
the exam to the victim for free. The State may not set a limit on reimbursement to
victims relating to these exams. If the State is providing the exams free of charge to
victims, then the State may set a rate for the cost of an exam. However, States should be
cautious that they do not set the rate so low that no facilities are willing to provide exams.
14. Can a State use its Crime Victims Compensation Fund to pay for the forensic
exams?
Yes, if State law designates the victim compensation program as the primary paying
source for the exams. In approximately 15 States, the compensation program is the
primary payer under State law. In the other States, compensation programs may pay for
the exams, but generally a different primary payment source has this responsibility. For
Federal guidelines that apply to the Victims of Crime Act Victim Compensation Grant
Program, go to http://www.ojp.usdoj.gov/ovc/welcovc/scad/guides/voca.pdf. If you have
further questions about the use of crime victim compensation funding for forensic exam
payment, please contact the Office for Victims of Crime at (202) 307-5983.
15. Under the forensic exam certification, is the State required to provide exams for
victims of child sexual abuse?
No. The certification applies only to adult and teen victims of sexual assault.

25

Fees and Costs
16. What grant programs are affected by the “fees and costs” certification?
This requirement applies to grantees under the STOP
(Services*Training*Officers*Prosecutors) Violence Against Women Formula Grants
(STOP) and Grants to Encourage Arrest Policies and Enforcement of Protection Orders
(Arrest) Programs.
17. Who is affected by the “fees and costs” certification?
States, Indian tribal governments, units of local government, and State and local courts
that apply for funding under the STOP or Arrest Programs are affected.
18. What is required to comply with the “fees and costs” certification?
Applicants for these programs must certify that:
[Their] laws, policies, and practices do not require, in connection with the prosecution
of any misdemeanor or felony domestic violence offense, or in connection with the
filing, issuance, registration, or service of a protection order, or a petition for a
protection order, to protect a victim of domestic violence, stalking, or sexual assault,
that the victim bear the costs associated with the filing of criminal charges against the
offender, or the costs associated with the filing, issuance, registration, or service of a
warrant, protection order, petition for a protection order, or witness subpoena,
whether issued inside or outside the State, tribal, or local jurisdiction.
This certification shall be treated as a material representation of fact upon which the
Department of Justice will rely when it determines whether to award the grant.
For additional assistance in understanding the types of fees covered by this requirement
and assessing your compliance, please see the Violence Against Women Act of 2000
Costs for Criminal Charges and Protection Orders Chart.
19. Do applicants need to change their statutes to come into compliance with the
“fees and costs” certification?
If the laws of the State, tribe, or unit of local government conflict with the “fees and
costs” provision, then the applicant will not be able to make the necessary certification,
even if the jurisdiction has a policy of never charging fees.
20. What if an applicant’s statute is silent on the issue of fees?
If the statute is silent on the issue of fees, then the applicant may not need to pass a law
because the policy does not need to be expressed in a law. However, the applicant will
need to ensure that its policies and practices do not require victims to bear any of the
26

relevant costs. We encourage applicants to pass a law or adopt a written policy to ensure
that victims are not required to bear these costs.
21. When do applicants need to be in compliance with the “fees and costs”
certification?
All applicants to the STOP Program and those applicants to the Arrest Program who have
previously received Arrest Program funds need to be in compliance with this requirement
prior to submitting an application. Applicants under the Arrest Program that have not
applied previously have until the end of their next legislative session after their first
application for an Arrest grant to fulfill the requirement.
22. As a policy matter, why is it important to comply with this requirement?
This provision is designed to ensure that jurisdictions are not forcing victims to bear costs
related to criminal and civil domestic violence, sexual assault, and stalking cases. The
intent of the statutory language is to ensure that all victims can access legal relief in the
civil and criminal justice systems, regardless of their financial circumstances.
23. Can grant funds be used to cover these fees and costs?
No, grantees cannot use grant funds to cover these fees and costs. Such use of grant
funds would not comply with the VAWA 2000 provision because grantees are not
entitled to funds unless they first certify that they have met (or will meet in certain cases
as described in the answer regarding timing of compliance above) the filing fee
requirement. This certification is a prerequisite for receiving grant funds. Program funds
may not be used to pay these fees and costs, as Congress instructed grantees to certify
that victims are not bearing these costs prior to receiving grant funds.
24. Can the respondent or defendant be charged fees in connection with protection
orders or criminal cases?
There is nothing in the STOP or Arrest Program statutes to prevent jurisdictions from
charging respondents or defendants. In fact, this may be a good way for jurisdictions to
cover these costs.
25. What if the State law provides that persons below a certain income can get a fee
waiver?
Providing fee waivers only for victims below a certain income is not sufficient. The
statutory requirement applies to all victims, regardless of income.
26. Can victims be charged these fees if they are later reimbursed?
No. Charging victims up front and providing reimbursement also is not sufficient to meet
the statutory requirement. Even if victims are fully reimbursed, this would require
27

victims to “bear the cost” during the time from when they pay the fees until they receive
the reimbursement, which is not permitted by the statute.
27. What if the respondent, defendant, or subject of a warrant or witness subpoena
lives out of State? Who should pay the costs of service in such cases?
The statute specifies that the requirement applies whether the warrant, protection order,
petition for protection order, or witness subpoena is “issued inside or outside the State,
tribal, or local jurisdiction.” This makes clear that victims cannot be charged in such
cases. However, the statute does not specify which jurisdiction is required to cover the
fees in such a case.
28. What types of protection orders are covered by the requirement?
The requirement specifically applies to an order “to protect a victim of domestic violence,
sexual assault, or stalking.” This includes any civil order of any type or duration so long
as it was issued for the purpose of preventing violent or threatening acts or harassment
against, or contact or communication with or physical proximity to, another person. This
also includes orders issued by criminal courts, and pendente lite orders in other
proceedings, as described in 18 U.S.C. § 2266.
29. Can fees be charged for general protection orders such as “antiharassment” or
“repeat violence” orders?
If the person applying for the order is a victim of domestic violence, sexual assault, or
stalking and is applying to get an order because of that crime, then the order would
constitute an order “to protect a victim of domestic violence, sexual assault, or stalking.”
Jurisdictions may charge for general protection orders when the applicant is not a victim
of these crimes.
30. What if a victim of domestic violence, sexual assault, or stalking returns to court
to request a modification of a protection order?
The victim could not be charged for this because it would constitute a fee associated with
the “filing, issuance, registration, or service” of a protection order.
31. If the court denies a petition for an order, can the petitioner then be charged
fees?
Possibly, depending on the specific circumstances of the case. It is possible that a court
may deny a protection order even though the petitioner is a victim of domestic violence,
sexual assault, or stalking. For example, if the State law requires physical abuse to have
occurred within a certain time period, a victim could be denied an order because there
was not a recent enough incident of physical abuse. The petitioner may be charged fees
if the court makes a finding that the petitioner is not a victim of domestic violence, sexual
assault, or stalking and denies the order based on that finding.
28

32. Can fees still be charged for divorce cases filed by victims of domestic violence,
sexual assault or stalking?
The provision does not limit the ability of a jurisdiction to charge fees for divorce cases.
However, if a victim of domestic violence, sexual assault or stalking files for a protection
order within the divorce case, the victim cannot be charged fees associated with the
protection order.
33. Does the polygraph testing prohibition mean that victim polygraphs can never
be used in a sexual assault investigation?
The polygraph testing prohibition at 42 U.S.C. 3796gg-8 requires States to certify that
their laws, policies, or practices “will ensure that no law enforcement officer, prosecuting
officer, or other governmental official shall ask or require an adult, youth, or child victim
of an alleged sex offense…to submit to a polygraph examination or other truth telling
device as a condition for proceeding with the investigation for such an offense.”
This means that if the polygraph is not required and not a condition for the investigation,
an official may request or offer an opportunity to take a polygraph examination.
Jurisdictions should keep in mind however, that such “requests” may be inherently
coercive to victims. Also, such requests should only be made in extreme circumstances
and with justification, not as a routine matter. For example, the Attorney General
Guidelines for Victim and Witness Assistance provide that “Department personnel are
strongly discouraged from asking sexual assault victims to take polygraph examinations.
The investigating agent may ask a sexual assault victim to take a polygraph examination
only in extraordinary circumstances and only with the concurrence of a Special Agent in
Charge or the Supervisory Assistant United States Attorney. All reasonable alternative
investigative methods should be exhausted before requesting or administering a sexual
assault victim polygraph examination.” Jurisdictions that do not prohibit all polygraph
examinations of victims should consider implementing similar practices to ensure
polygraph examinations are not misused.

29

MISCELLANEOUS

1. Why are Indian populations excluded from the formula used to determine
States’ STOP grant amounts when there is a purpose area for developing and
strengthening programs addressing the needs and circumstances of Indian tribes
in dealing with violent crimes against women?
There is no legislative history that clarifies why this was included in the Violence Against
Women Act. Because the statute specifies the basis to be used in distributing the STOP
funds among the States and territories, OVW must comply with the formula.
2. Can universities be STOP subgrantees?
Yes, a university may be a STOP subgrantee if it meets STOP eligibility requirements
and program purposes.
3. Why is there a greater emphasis in the STOP Program on collaboration with
nonprofit, nongovernmental victim services programs than with law
enforcement and prosecution?
One of the fundamental purposes of VAWA is to give an equal voice to victim advocates
in establishing the priorities for funding within a State. Not all victims of violence
against women seek help from the criminal justice system; many instead turn to shelters,
rape crisis centers, and other programs for assistance.
4. What does OVW expect to see in a State’s implementation plan?
In general, OVW is looking for statutory compliance, collaboration, and good practices to
enhance victim safety and offender accountability. Each plan is very different and
tailored to the needs of the particular State. For more guidance on this topic, please see
the Implementation Plan Tool Kit
(http://www.usdoj.gov/ovw/docs/implementation_plan_tool.pdf).
5. Is it possible to change the project period or end date of my grant?
Yes. Please contact your grant program specialist soon as possible so he/she can explain
how to submit a Grant Adjustment Notice (GAN) for this purpose. You will need to
provide a justification for the change, including the amount of funds remaining in the
grant, the reasons why the funds have not been (or will not be) expended by the current
end date, and how the State plans to use the funds in the additional time period.
6. Is it possible change the project start date of my grant?
Yes, but only prior to the award being issued. You must contact your grant program
specialist to make the request.
30

7. Is there a definition of “rural?”
Yes. Please see the statutory definitions list at
http://www.usdoj.gov/ovw/docs/overarching_definitions.pdf .

31

